In a negligence action to recover damages for personal injuries sustained by plaintiff Margaret Mills and for medical expenses, etc., incurred by her husband coplaintiff, plaintiffs appeal (by permission) from an order of the Appellate Term of the Supreme Court, for the 2nd and 11th Judicial Districts, dated June 20, 1972, which (1) reversed an order of the Civil Court of the City of New York, Queens County, dated February 9, 1971, setting aside a jury verdict, as to the amount only, for plaintiffs against defendants Sawyer and Aston Transportation Corporation, as inadequate, and ordering an assessment of damages against said defendants, and (2) reinstated the jury verdict. Order of the Appellate Term reversed, with costs in this court and with $25 costs in the Appellate Term, and order of the Civil Court reinstated. The Trial Judge properly exercised discretion in setting aside the verdict as inadequate and in ordering a new trial on the issue of damages. Hopkins, Acting P. J., Martuscello, Shapiro, Christ and Brennan, JJ., concur.